AO 2451) (Re\'. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet I
                                                                                                                                            TARKANSAS

                                            UNITED STATES DISTRICT COURT                                                           SEP 29 2018
                                                               Eastern mstriet of Mmnsas                              ~~ES      .Jt;;~IIRMJ
                                                                                                                       y._ ~-,pCK, CLERK
            UNITED STATES OF AMERICA                                             .Judgment in a Criminal Case                               ~--~
                                   V.                                            (For Revocation of Probation or Supervised Release)           DEP CLERK

               MICHAEL DANNY BRITTEN
                                                                                 Case No. 4:06CR00240-01 BRW
                                                                                 USM No. 24245-009
                                                                                  LATRECE GRAY
                                                                                                           Defendant's t\uorncy
 THE DEFENDANT:
 ~    admined guilt to violation of condition(s) Ma nd atory, Sla ndard and Special               of the tenn of supervision.
 D    was found in violation of condition(s) count{s) _ _ _ _ _ _ _ _ _ afier denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                  Nature of Violation                                                                    Violation Ended
 Standard (2)                           Failure to report to the probation officer and submit a truthful

                                        and compiete written report within the first five days of each
                                        month.                                                                            09/14/2018
                                                                  ,          ,        ,




 Standard (7)                           Failure. to-refrain from
                                              ~
                                                                     excess, .use
                                                              ' ~·'' --~
                                                                                  ofalcohbl-and
                                                                              : ' ,' . • . .. "<" . '
                                                                                                      not .p~rchase   .

        The defendant is sentenced as provided in pages 2 through _ _4 __ ofthisjudgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment arc
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.                                                                                            ,

 Last Four Digits of Defendant's Soc. Sec. No.: 9171                              09/28/2018

 Defendant's Year of Birth:                 1962

 City and State of Defendant's Residence:
 Altheimer, Arkansas 72004
                                   ----------                                     BILLY ROY WILSON, United States District Judge
                                                                                                         Name nnd Title of Judge
 AO 245D (Rev. 02/18)   Jm.lg111~111 in a Criminal Case for Rcvocalions
                        Shccl I,\
                                                                                              Judgmcn1-Pngc      2    of     4
 DEFENDANT: MICHAEL DANNY BRITTEN
 CASE NUMBER: 4:06CR00240-01 BRW

                                                          ADDITIONAL VIOLA TJONS

                                                                                                                      Violation
Violation Number                Nature of Violation                                                                  Concluded
                                 possess, use, distribute, or administer any controlled substance or any

                                 paraphernalia related to any controlled substance, except as prescribed by a

                                 physician.                                                                          09/21/2018

Mandatory                        Failure to not unlawfully possess a controlled substance. Failure to refrain

                                 from any unlawful use of a control substance. Failure to submit to one drug

                                test within 15 days of release from imprisonment and at least two periodic

                                 drug thereafter, as determined by the court.                                        09/21/2018

Special (2)                      Failure to participate, under the guidance and supervision of the U.S.

                                 Probation Office, in a substance abuse treatment program which may include

                                drug and alcohol testing, outpatient counseling, and residential treatment.

                                 Failure to abstain from the use of alcohol during supervision. Failure to pay

                                for the cost of treatment based on ability to pay as determined by the

                                probation office.                                                                    08/20/2018

Standard (5)                    Failure to work. regularly at a lawful occupation, unless excused by the

                                probation officer for schooling, training, or other acceptable reasons.              08/31/2018
AO 2450 (Rev. 02/18)    Judgment in a Criminal Ca~e for Revocations
                        Sheet 2- lmprisonmcnt
                                                                                                                    3_ of
                                                                                                   Judgment- Page _ _           4
DEFENDANT: MICHAEL DANNY BRITTEN
CASE NUMBER: 4:06CR00240-01 BRW


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
14 months.




    lrf    The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment during incarceration.




    •      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •    at   ________ •                        a.m.      •    p.m.     on
           D    as notified by the United States Marshal.

    lrf    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           M    before 2 p.m. on _1_0_I1_s_12_0_1_a_ _ _ _ __
          •     as notified by the United States Marshal.
          •     as notified by the Probation or PretriaJ Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                             By-------,~==....,.._,,=........,-::,-=-=--,.--,-=-=-----
                                                                                             DEPUTY UNITED STATES MARSHAL
 AO 24SD (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet J - Supervised Release
                                                                                               Judgment-Page __4_.     of       4
DEFENDANT: MICHAEL DANNY BRITTEN
CASE NUMBER: 4:06CR00240-01 BRW
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 No supervised release to follow term of imprisonment.




                                                       MANDATORY CONDITIONS

I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                     substance abuse. (check ifapplicable)
4.     D You must make restitution in accorcl~nce with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifappltcab/e)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (checlc ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    •   You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
